DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear and indefinite when recite terms ”and/or” in the claimed invention to perform operation, and further unclear on meaning of  “calculating an accurate angle (alpha) between the longitudinal axis and a major axis of an elliptical intersection of the drill core and the planar discontinuity and/or a rotational angle (beta) between the reference line and said major axis”. In addition, the claimed invention is vague when recites “a first data-storing means” but there is no indication of a second data-storing means or other data-storing means in performing operation to define the claimed invention.
 	With respect to claim 9, the claimed invention is unclear and indefinite when recite terms ”and/or” in the claimed invention to perform operation, and further unclear on meaning of  “calculating, in a processing unit, an accurate angle (alpha) between the longitudinal axis and a major axis of an and the planar discontinuity and a rotational angle (beta) between the reference line and said major axis”. In addition, the claimed invention is vague when recites “a first data-storage means” but there is no indication of a second data-storage means or other data-storage means in performing operation to define the claimed invention. 
 	Dependent claims 2-5, 7-8 and 10-13 are rejected based on the rejection of the base claims.
Allowable Subject Matter
Claims 1-5 and 7-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The reasons for indicating allowable subject matter is not provided at this time because when considered in combination of the claimed invention which discloses interrelationship performance operation of the limitations that being rejected as indicated above.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Grader et al (US 9741106) discloses computed tomography (CT) systems and methods analyzing rock property changes resulting from a treatment.
The reference of Orpen (US 8385604) discloses rock core logging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865